                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


UNITED STATES OF AMERICA

               VS.                                CASE NO: CR 119-047-005


        LARRY OVERTON

                                         ORDER


        The defendant, Larry Overton, was dismissed by this Court's Order dated 10/30/2019

granting the Government's motion to dismiss this case with prejudice. Surety, Kathy S. Overton,

has requested the return of the $1,500.00 cash security posted on the defendant's $15,000.00

bond.


        IT IS HEREBY ORDERED that the cash collateral in the amount of $1,500.00 posted

■by Kathy S. Overton for defendant, plus all accrued interest thereon, be returned to Kathy s.

Overton at 1173 Miles Rd., Harlem, GA 30814.

        This            of October 2019 at Augusta, Georgia.




                                                   LRAJJCt^^ALL, CHIEF JUDGE
                                                   UNITED ^ATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF GEORGIA
